UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                            No. 03-4643
TERRY T. MOORE,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
               Rebecca Beach Smith, District Judge.
                            (CR-01-111)

                  Submitted: February 27, 2004

                      Decided: March 23, 2004

   Before WIDENER, MOTZ, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Charles R. Burke, Virginia Beach, Virginia, for Appellant. Paul J.
McNulty, United States Attorney, Robert E. Bradenham II, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. MOORE
                               OPINION

PER CURIAM:

   Terry T. Moore appeals his convictions and life sentence for con-
spiracy to distribute and possess with intent to distribute cocaine base,
in violation of 21 U.S.C. § 846 (2000), and three counts of distribu-
tion of cocaine base, in violation of 21 U.S.C. § 841(a)(1) (2000).

   Moore contends that the jury’s decision to acquit him on the fire-
arm charges demonstrates that the jury found co-conspirator testi-
mony unreliable, thus rendering the drug trafficking testimony also
unreliable and insufficient to sustain his convictions. However,
Moore’s argument on appeal amounts to a challenge to the jury’s
credibility determination, which this court will not review. United
States v. Sun, 278 F.3d 302, 313 (4th Cir. 2002). Accordingly, view-
ing the evidence in a light most favorable to the Government, and
assuming that the jury resolved all contradictions in the testimony in
favor of the Government, we conclude that the evidence presented at
trial is sufficient to support each conviction. Glasser v. United States,
315 U.S. 60, 80 (1942); United States v. Romer, 148 F.3d 359, 364
(4th Cir. 1998); United States v. Burgos, 94 F.3d 849, 857 (4th Cir.
1996) (en banc) (defining the test for conspiracy). For the foregoing
reasons, we also reject Moore’s claim that, based on the jury’s incon-
sistent evaluation of co-conspirator testimony, the court improperly
sentenced him to life in prison.

   Moore also contends that by applying a firearm enhancement pur-
suant to U.S. Sentencing Guidelines Manual § 2D1.1 (2002), the dis-
trict court impermissibly considered acquitted conduct at sentencing.
A district court’s factual findings are reversible only if clearly errone-
ous. See 18 U.S.C. § 3742 (2000). Questions of law, however, are
reviewed de novo. United States v. Daughtrey, 874 F.2d 213, 217 (4th
Cir. 1989). An acquittal in a criminal case does not preclude the Gov-
ernment from relitigating an issue when it is presented in a subse-
quent action governed by a lower standard of proof. United States v.
Watts, 519 U.S. 148, 155-56 (1997); United States v. Carter, 300 F.3d
415, 425-26 (4th Cir. 2002). Accordingly, we conclude that the dis-
trict court properly considered acquitted conduct at sentencing, under
the lower standard of a preponderance of the evidence. Watts, 519
                        UNITED STATES v. MOORE                          3
U.S. at 155-56 (holding that at sentencing, the government need only
prove the acquitted conduct by a preponderance of the evidence, even
though the government failed to convince a jury at trial beyond a rea-
sonable doubt). The district court reviewed and referenced relevant
testimony, the transcript, and the court’s trial notes, and found that the
government proved the firearm enhancement by a preponderance of
the evidence.

   For these reasons, we affirm Moore’s convictions and sentence.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                             AFFIRMED